DETAILED ACTION
This Office Action is in response to the RCE filed on February 11, 2022. Claims 1-30 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to original claims 1, 14, and 30 have been fully considered. 
Response to Argument
Applicant's arguments and amendments received February 11, 2022 have been fully considered.
With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art fails to disclose the amended claims. This language corresponds to the newly amended language of claims 1, 14, and 30.
See the rejection below for how a newly added reference reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-10 and 19-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Each of claims 6-10 and 19-23 depend upon either claim 1 or claim 14. Claims 1 and 14 recite “a condition is satisfied with respect to the current block based on an x-component and a y-component of each of the bi-directional motion vectors of the current block being less than a threshold value, wherein the threshold value is set to an integer number”. In other words, they recite a condition that the x-component and y-component of each bi-directional motion vector must be less than an integer number threshold value, as opposed to a variable threshold. Claims 6-10 and 19-23 each recite a condition that analyzes whether the x and y components of each bi-cirectional motion vector is equal to or not equal to some form of variable threshold (in claims 6 and 19, the condition is that the x-component of the L0 motion vector is not equal to -1* the x-component of the L1 motion vector and the y-component of the L0 motion vector is not equal to -1* the y-component of the L1 motion vector; in claims 7 and 20, the condition is that the x-component of the L0 motion vector is not equal to -1* the x-component of the L1 motion vector or the y-component of the L0 motion vector is not equal to -1* the y-component of the L1 motion vector; in claims 8 and 21, the condition is that the x-component of the L0 motion vector is not equal to -1* the x-component of the L1 motion vector plus a ∆x which ranges from -N to N and the y-component of the L0 motion vector is not equal to -1* the y-component of the L1 motion vector plus a ∆y which ranges from -N to N; in claims 9 and 22, the condition is that the x-component of the L0 motion vector is not equal to -1* the x-component of the L1 motion vector plus a ∆x which ranges from -N to N or the y-component of the L0 motion vector is not equal to -1* the y-component of the L1 motion vector plus a ∆y which ranges from -N to N; in claims 10 and 23, the condition is that the length of the bi-directional motion vectors are different – one bi-directional motion vector is not equal to the other). In none of these claims do the condition analyze whether the values are less than an integer number value – thus they conflict with the condition language of the independent claim rather than further limiting the condition. Accordingly, such claims are rejected as being improper dependents.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 13-18, 26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2021/0084325 (“Zhu”) in view of the level of skill in the art.
With respect to claim 14, Zhu discloses the invention substantially as claimed, including 
A device comprising:
a memory configured to store video data (see Fig. 24, item 2404, ¶¶12, 342, showing a memory for storing video data); and
one or more processor implemented in circuitry (see Fig. 24, item 2402, ¶¶12, 342, 522, describing that the method/device of Zhu may be implemented in software executed by a processor) and configured to:
determine bi-directional motion vectors of a current block of the video data (see Fig. 28, item 2802, ¶¶48, 439, 441, 464, showing and describing determining a motion vectors in a first direction and a second direction for a first block of the video data, i.e., bi-directional motion vectors of a current block of video data);
determine that a condition is satisfied with respect to the current block based on an x-component and a y-component of each of the bi-directional motion vectors of the current block being less than a threshold value, wherein the threshold value is set to [a] number (see Figs. 28-29, items 2802, 2902, ¶¶267, 269, 271, 273-278, 439, 453, 462, 464, 467, 471, describing that the method/device may determine that a condition is satisfied with respect to the current block based on a horizontal component mv.x and a vertical component mv.y of each of the bi-directional motion vectors of the current block being less than a threshold value T2, where the threshold value is set to a signaled value/number);
based on the condition being satisfied with respect to the current block, early terminate application of a motion vector refinement process to the bidirectional motion vectors of the current block (see citations with respect to element above, describing that where this condition is satisfied, the method disables the second step in the DMVR process, i.e., early terminates the application of a motion vector refinement process to bidirectional motion vectors of the current block);
determine a prediction block for the current block based on the bidirectional motion vectors of the current block (see citations above and ¶¶423, 439-440, 180, describing that the device/method uses the above information to convert a bitstream representation of a video block to a first block of video by determining whether to perform DMVR and thereafter predicts the current block to generate prediction blocks based on the bi-directional motion vectors of the current block (which may or may not have undergone DMVR)); and
reconstruct the current block based on the prediction block for the current block (see citations above, describing that the prediction/prediction blocks are used to generate the first block of video from the bitstream, i.e., reconstruct the current block).
As detailed above, Zhu discloses a threshold that may be signaled and, in an example, may be a float (see ¶465). However, the reference simply says that a float is an “example” of such a threshold and one of ordinary skill in the art would have understood that a known alternative to a float threshold would have been an integer threshold (see, e.g., U.S. Patent Publication Nos. 2019/0020900 ¶91, 2005/0100090 ¶45, 20210281870 ¶401). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to use a threshold set to an integer number rather than a float and doing so would have represented nothing more than the simple substitution of one known element for another to achieve predictable results.
Accordingly, Zhu in view of the level of skill in the art discloses each and every element of independent claim 14.
However, in the same field of endeavor, Zhou discloses that it was known for image coding devices to be televisions, video monitors, automobile displays, etc., i.e., for such devices to further compris[e] a display configured to display the video data (see ¶102, describing that it was known for image coding devices to be televisions, video monitors, automobile displays, etc.).
With respect to claim 15, Zhu discloses the invention substantially as claimed. As described above Zhu in view of the level of skill in the art discloses all the elements of independent claim 14. Zhu additionally discloses: 
wherein the determination that the condition is satisfied with respect to the current block is based on an absolute value of each the x-component and the y-component of each of the bi-directional motion vectors of the current block being less than the threshold value (see citations and arguments with respect to claim 14 above, describing that the condition being satisfied is based on the magnitude of each of the components of the bi-directional motion vectors, i.e., based on their absolute value). 
The reasons for combining the cited prior art with respect to claim 14 also apply to claim 15.
With respect to claim 16, Zhu discloses the invention substantially as claimed. As described above Zhu in view of the level of skill in the art discloses all the elements of independent claim 14. Zhu additionally discloses: 
wherein the motion vector refinement process is a decoder-side motion vector refinement (DMVR) process (see citations and arguments with respect to claim 14 above, describing that the decoder may perform DMVR process based on the above). 
The reasons for combining the cited prior art with respect to claim 14 also apply to claim 16.
With respect to claim 17, Zhu discloses the invention substantially as claimed. As described above Zhu in view of the level of skill in the art discloses all the elements of independent claim 14. Zhu additionally discloses: 
wherein the motion vector refinement process is a bidirectional optical flow (BDOF) process (see ¶¶247, 353, 425, describing that the refinement process may be BIO, i.e., bi-directional optical flow, process). 
The reasons for combining the cited prior art with respect to claim 14 also apply to claim 17.
With respect to claim 18, Zhu discloses the invention substantially as claimed. As described above Zhu in view of the level of skill in the art discloses all the elements of independent claim 14. Zhu additionally discloses: 
wherein the current block is a first block, and the one or more processors are further configured to:
determine bi-directional motion vectors of a second block of the video data; 
based on the condition not being satisfied with respect to the second current block, apply the motion vector refinement process to the bi-directional motion vectors of the second block to determine refined bi-directional motion vectors of the second block;
determine a prediction block for the second block based on the refined bidirectional motion vectors of the second block; and
reconstruct the second block based on the prediction block for the second block (see citations and arguments with respect to claim 14 above, describing that this is done for all CUs/sub-blocks/blocks of an image, i.e., including a second block).
The reasons for combining the cited prior art with respect to claim 14 also apply to claim 18.
With respect to claim 26, Zhu discloses the invention substantially as claimed. As described above Zhu in view of the level of skill in the art discloses all the elements of independent claim 14. Zhu additionally discloses: 
wherein the one or more processors are configured to generate residual data for the current block based on the prediction block for the current block (see citations and arguments with respect to claim 14 above and Zhu ¶343, describing that the coding method includes generating residual data for a current block/CU using a prediction block for that block/CU). 
The reasons for combining the cited prior art with respect to claim 14 also apply to claim 26.
With respect to claim 28, Zhu discloses the invention substantially as claimed. As described above Zhu in view of the level of skill in the art discloses all the elements of independent claim 14. Zhu additionally discloses: 
wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, a set-top box, an integrated circuit, a microprocessor, or a wireless communication device (see citations and arguments with respect to claim 14 above, and Zhu ¶¶342, 525, describing that the device may be a smartphone, tablet, computer, IoT receiver, or microprocessor). 
The reasons for combining the cited prior art with respect to claim 14 also apply to claim 28.
With respect to claim 30, Claim 30 recites the elements of claim 14 in computer-readable medium form rather than device form. Zhu discloses that it was known to implement coders in software stored on a computer-readable medium and executed by a computer/processor (see ¶¶12, 342, 522, describing that its methods/device may be implemented in software stored on a computer-readable medium and executed by a computer/processor, i.e., one or more processors implemented in circuitry). The reasons for combining the cited prior art with respect to claim 14 also apply to claim 30. Accordingly, the disclosure recited with respect to claim 14 also applies to claim 30.
With respect to claim 1, claim 1 recites the elements of claim 14 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 14 also applies to claim 1.
With respect to claim 2, claim 2 recites the elements of claim 15 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 15 also applies to claim 2.
With respect to claim 3, claim 3 recites the elements of claim 16 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 16 also applies to claim 3.
With respect to claim 4, claim 4 recites the elements of claim 17 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 17 also applies to claim 4.
With respect to claim 5, claim 5 recites the elements of claim 18 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 18 also applies to claim 5.
With respect to claim 13, claim 13 recites the elements of claim 26 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 26 also applies to claim 13.
Claim Rejections - 35 USC § 103
Claims 11-12 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of U.S. Patent Publication No. 2020/0145650 (“Liu”).
With respect to claim 24, Zhu discloses the invention substantially as claimed. As described above Zhu in view of the level of skill in the art discloses all the elements of independent claim 14. Zhu additionally discloses: 
wherein, to determine that the condition is satisfied with respect to the current block, the one or more processors are configured to determine that the condition is satisfied with respect to the current block based on a … second threshold value (see citations and arguments with respect to claim 14 above, and Zhu ¶¶445, 449, 479, 504, describing that the condition may be dependent upon an analysis of the bi-directional motion vectors with respect to additional, i.e., second, threshold values). 
Zhu discloses the use of different threshold to compare the bi-directional vectors to, but does not explicitly disclose comparing the difference between their lengths to a threshold, i.e., it does not disclose to determine that the condition is satisfied … based on a difference between a length of the bi-directional motion vectors of the current block being greater than a second threshold value.
However, in the same field of endeavor, Liu discloses that it was known to compare the difference between the lengths of bi-directional motion vectors to a threshold to determine whether to early terminate further refinement, i.e.:
to determine that the condition is satisfied … based on a difference between a length of the bi-directional motion vectors of the current block being greater than a second threshold value (see ¶70-72, 74, 78-79, describing that it was known to base further refinement based on comparing the similarity between bi-directional motion vectors by calculating their difference in length and comparing the difference to a threshold, determining if it is less than a threshold or greater than a threshold).
As detailed above, Zhu discloses that a second threshold comparison may be done to determine whether to employ further refinement (see citations and arguments above). At the time of filing, one of ordinary skill would have been familiar with conditions for determining whether to further refine a motion vector and have understood that, as evidenced by Liu, a known alternative to comparing the motion vector components to a threshold is comparing their difference in length to a threshold. Accordingly, to one of ordinary skill in the art at the time of filing, using a comparison of the difference in length of the motion vector components to a threshold, as disclosed in Liu, for an additional refinement condition in the system of Zhu would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a condition for comparing the difference in length of the bi-directional motion vectors of the current block to a second threshold value in the coding device of Zhu as taught by Liu.
With respect to claim 25, Zhu discloses the invention substantially as claimed. As described above Zhu in view of the level of skill in the art discloses all the elements of independent claim 14 and Zhu in view of Liu discloses each and every element of claim 24, the combination of which is incorporated herein. Zhu/Liu additionally discloses: 
wherein, to determine that the condition is satisfied with respect to the current block, the one or more processors are configured to determine that the condition is satisfied with respect to the current block based on a difference between a length of the bi-directional motion vectors of the current block being less than a second threshold value (see citations and arguments with respect to claims 14 and 24 above, describing that it was known to base further refinement based on comparing the similarity between bi-directional motion vectors by calculating their difference in length and comparing the difference to a threshold, determining if it is less than a threshold or greater than a threshold). 
The reasons for combining the cited prior art with respect to claims 14 and 24 also apply to claim 25.
With respect to claim 11, claim 11 recites the elements of claim 24 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 24 also applies to claim 11.
With respect to claim 12, claim 12 recites the elements of claim 25 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 25 also applies to claim 12.
Claim Rejections - 35 USC § 103
Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of U.S. Patent Publication No. 2020/0145650 (“Zhou”).
With respect to claim 27, Zhu discloses the invention substantially as claimed. As detailed above, Zhu in view of the level of skill in the art discloses each and every element of independent claim 14. 
Zhu discloses an image processing/coding device, but does not explicitly disclose that such device may include a display configured to display the video data.
However, in the same field of endeavor, Zhou discloses that it was known for image coding devices to be televisions, video monitors, automobile displays, etc., i.e., for such devices to further compris[e] a display configured to display the video data (see ¶102, describing that it was known for image coding devices to be televisions, video monitors, automobile displays, etc.).
Zhu discloses a video coding method employed in a coding device (see citations and arguments with respect to claim 14 above). Zhou also discloses a device capable of video coding (see ¶¶3, 110) and details that such a device may comprise a display. At the time of filing, one of ordinary skill would have been familiar with coding devices for executing video coding and their components have understood that, as evidenced by Zhou, one common coding device may include a display. Accordingly, to one of ordinary skill in the art at the time of filing employing the methods of Zhu in a device comprising a display would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a display in the coding device of Zhu as taught by Zhou.
With respect to claim 29, Zhu discloses the invention substantially as claimed. As detailed above, Zhu in view of the level of skill in the art discloses each and every element of independent claim 14. 
Zhu discloses an image processing/coding device, but does not explicitly disclose that such device may include a camera configured to capture the video data.
However, in the same field of endeavor, Zhou discloses that it was known for image coding devices to be a video camera, i.e., for such devices to further compris[e] a camera configured to capture the video data (see ¶102, describing that it was known for image coding devices to be a video camera).
Zhu discloses a video coding method employed in a coding device (see citations and arguments with respect to claim 14 above). Zhou also discloses a device capable of video coding (see ¶¶3, 110) and details that such a device may comprise a video camera. At the time of filing, one of ordinary skill would have been familiar with coding devices for executing video coding and their components have understood that, as evidenced by Zhou, one common coding device may include a video camera. Accordingly, to one of ordinary skill in the art at the time of filing employing the methods of Zhu in a device comprising a display would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a video camera in the coding device of Zhu as taught by Zhou.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINDSAY J UHL/               Examiner, Art Unit 2481